United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1925
                                     ___________

In Re Arbitration Between Dow          *
Corning Corporation,                   *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Missouri.
                                       *
Safety National Casualty Corporation, *       [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                               Submitted: January 10, 2000

                                    Filed: January 19, 2000
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Safety National Casualty Corporation (Safety) appeals the district court's denial
of Safety's motion to compel Dow Corning Corporation (Dow) to arbitrate a coverage
dispute under three excess insurance policies issued by Safety to Dow. Contrary to
Safety's view, the district court concluded that Dow did not refuse to arbitrate under the
parties' insurance agreement when it reserved the right to challenge the qualifications
of Safety's appointed arbitrator at the conclusion of the arbitration. Having considered
the record and the parties' submissions, we believe the district court's ruling is clearly
correct. We thus affirm the challenged ruling for the reasons stated by the district
court. We also remand this matter to the district court with directions to put the parties
and their appointed arbitrators on track to select an umpire and get on with the
arbitration of their coverage dispute. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-